RODGERS, Justice:
The Attorney General has filed a motion to reinstate the original conviction of the defendant, Aaron Henry, and we are of the opinion that this motion should he sustained.
This case has a long and somewhat unusual history. Aaron Henry was charged in a Justice of the Peace Court of Bolivar County, Mississippi, with having disturbed the peace. The case was appealed to the county court, and thence to the circuit court where the sentence of the county court was affirmed. It was then appealed to this Court, and upon original examination we determined that certain testimony was wrongfully admitted in evidence. On suggestion of error, however, this opinion was withdrawn and the suggestion of error sustained. Henry v. State of Mississippi, 253 Miss. 263, 154 So.2d 289 (1963). The defendant appealed to the Supreme Court of the United States. Henry v. State of Mississippi, 379 U.S. 443, 85 S.Ct. 564, 13 L.Ed.2d 408 (1965); 380 U.S. 926, 85 S.Ct. 878, 13 L.Ed. 813 (1965). The Supreme Court of the United States vacated the judgment of this Court and remanded the case to determine whether or not the defendant intentionally waived his objection to the introduction of the questioned evidence. A history of this case, up to that time, may be found in Henry v. State of Mississippi, 253 Miss. 263, 174 So.2d 348 (1965). In that reported case, this Court directed that the trial court determine whether or not the defendant intentionally waived his right to object to the introduction of the questioned testimony. The trial court, after some delay, made its report to this Court, and from the testimony introduced in that trial, this Court determined that the defendant did, in fact, intentionally waive his right to object to the introduction of the illegally obtained evidence. We reported this finding to the Supreme Court of the United States, as shown by the opinions in Henry v. State of Mississippi, Miss., 198 So.2d 213 (1967). Thereafter, on June 12, 1967, the Supreme Court of the United States, 388 U.S. 901, 87 S.Ct. 2089, 18 L.Ed.2d 1342, rendered the following opinion:
“Respondent’s motions that this Court reinstate the judgment of conviction and retax costs are denied. It is noted that the opinion of the Mississippi Supreme Court states: ‘If this case were again before us, we would reaffirm our former opinion and judgment.’ Further proceedings in the cause should be addressed to any new final judgment which may be entered by the Mississippi courts. Cf. United States v. Shotwell Mfg. Co., 355 U.S. 233, 245-246 [78 S.Ct. 245, 2 L.Ed.2d 234]; Campbell v. United States, 365 U.S. 85, 89 [81 S.Ct. 421, 5 L.Ed.2d 428].”
We are now, therefore, of the opinion that our former opinion set forth in Henry v. State of Mississippi, 253 Miss. 263, 154 So.2d 289 (1963), should be reinstated, and that the. judgment of conviction of defendant, Aaron Henry, in the Circuit Court of Bolivar County, Mississippi, should be, and is, affirmed.
Affirmed.
All Justices concur.